The bill then charged that the defendants, claiming as volunteers under Joseph Colson, were in possession of the negro and her issue, and prayed a discovery of their names, sexes and ages, and an account of their hires, and that they might be delivered to the plaintiffs.
The defendants in their answer put the plaintiffs to the proof of everything alleged in the bill, denying all personal knowledge of the facts, as they had taken place fifty years before. They stated that they had understood that Joseph Colson had advanced a sum of money equal in value to the negro bequeathed to the feme plaintiff, and had taken her into his possession, and that the negro and her offspring has ever since continued in his possession, or that of his children; that they had also understood that Joseph Colson, fearing that the executors had not a right to sell the slave, had obtained from the legatee, after she came of age, a deed, and insisted that it was in all respects fair, being executed by her, with the intent to confirm his title, and upon a promise by the executor of making her a full satisfaction; that this satisfaction was made by conveying to her a tract of land and delivering to her a horse. The defendants relied upon the lapse of time and the statute of limitations.
Replications were taken to the answers, and many depositions were filed, the substance of which is stated in the opinion of the Chief Justice.
The plaintiffs cannot be relieved in this Court upon the ground of the infancy of the wife when she executed the bill of sale to Colson of 6 December, 1789, supposing her then to have the (79) legal title to the slave, by the assent of the executors. If such were the case, the deed was void, as the act of an infant; and the remedy would be at law. The most favorable point of view in which the case can be placed for the plaintiffs is that in which their counsel endeavored to present it, as being a bill of a legatee of a specific chattel to redeem a mortgage made by the executors. The deed of the plaintiff Charity is then to be regarded as a release of her right, as legatee, to redeem; and to be treated as inoperative, because she was under age when she gave it. Of her infancy at the time of her marriage, the evidence is satisfactory; and, therefore, in our opinion, her rights are in no degree impaired by that instrument, as a conveyance or release simply. *Page 71 
Laying that part of the transaction aside for the present, the case appears to be this: In 1784 the plaintiff's mother and brother, who were the executors of her father's will, conveyed, for what is proved to have been a fair and full price, to Joseph Colson, a negro girl, which the father had given in his will to the plaintiff. One witness says that by the contract between Colson and the executors the negro was redeemable, while another, a brother of the plaintiff, calls it a sale. If it was redeemable, there is nothing said by the first witness that enables us to say whether the agreement for that purpose was contained in the deed of the executors or was reserved by a separate instrument, or by parol. No security appears to have been taken by Colson for the money advanced by him; and he took immediate possession. But in 1789, either because he held a mortgage only and wished to get the absolute title, or because it was thought the executors could not convey a slave bequeathed, but that the legatee only could do so, the first conveyance, whatever its character was, was destroyed, and a bill of sale was made by the legatee, then supposed to be of full age, but in reality about 20 years old, and was attested by one of the executors. The testator died indebted, and both personal and real estate were sold under judgments outstanding at his death and obtained afterwards. It might probably have been necessary for the executors either to sell or mortgage the negro for the payment of debts. But there is no positive proofs of such necessity, (80) nor any evidence of the actual application by the executors of this money to that purpose. Nor, on the other hand, is there evidence that Colson knew, or had reason to believe, that the money would not be or was not duly applied in a course of administration. About the period of the execution of the deed by the plaintiff, her mother proposed to convey to her, by way of satisfaction, several articles or property, which the plaintiff declined accepting upon that footing, and expressed a wish to get her negro, as several witnesses on her part testify. After her marriage, however, the mother and brother, the executors, did convey to the husband land and a mare, which he enjoyed and sold. These are distinctly proved to have been of greater value than the negro; and one witness says they were given in satisfaction for the negro, while another witness speaks to declarations to that effect by each of the plaintiffs.
The bill was filed in 1826, against persons who had the slave and her issue under the will of Colson, who was then dead, as were also both the widow and son of the testator. The answers do not positively deny that the negro was at first mortgaged, and it is rather to be inferred the defendants believe she might have been, although they set up the transaction as a sale upon the grounds that the possession accompanied it, and a full price was paid. But they state their ignorance of the particular facts, and the impossibility of ascertaining them, by reason of *Page 72 
the deaths of the persons just mentioned and the remoteness of the transaction, and insist upon those circumstances, and the great lapse of time, as a bar to the relief.
Upon the first blush of such a case as this, one feels that from its staleness it is entitled to no favor. It is now nearly fifty-four years since the supposed mortgage, which the plaintiffs seek to redeem. To the filing of the bill, it was forty-four years; and thirty-seven years from the last transaction respecting the negro, that, namely, of the conveyance by the plaintiff to Colson. Every fact, therefore, which it is necessary for the plaintiffs to establish ought to be clearly and fully established by them, and every fair presumption made against them. Under (81) the circumstances it might, therefore, be held, after the death of all the parties except the plaintiff, that the transaction was a sale, and a rightful sale, by the executors; and also that the plaintiffs have received full satisfaction from the executors, to whom she looked, when she conveyed in completion of the title of the purchaser from them. But supposing the point of satisfaction to remain in doubt, and, although the executors conveyed with that view, that the plaintiffs did not accept qua satisfaction; and further, that there was unquestionably a mortgage and not a sale to Colson: yet, at this day, the plaintiffs cannot, we think, redeem upon their present bill. The executors of the father are not made parties, nor is their assent to the plaintiffs directly established. The assent was inferred in argument from the length of time, and the attestation by the executor of the plaintiffs' bill of sale to Colson. But time can only operate in favor of a possession consistent with the fact presumed from it; and here the possession remained with the alienee of the executor. The attestation by the executor of the legatee's conveyance may be evidence in most cases of an assent, but not in this case, in which the plaintiffs are obliged to suppose in their bill a fair mortgage made by the executors to the very person to whom the plaintiff was conveying. It does not imply an intention that the legatee should defeat or redeem the mortgage; for the instrument attested rather implies a renunciation by the legatee of the right to do either. Without an assent of the executors, they are necessary parties for the protection of their own rights, and those of creditors. The case is not one in which the Court would be inclined to allow the case to stand over to make parties. But if an assent were established, and the necessity of those parties were thereby dispensed with, the plaintiffs must come into court for a redemption upon the right of the executors, who made the mortgage, and not upon any original right in the feme plaintiff, which her infancy and coverture would save from the effect of laches. If a mortgagor assigns the equity of redemption to an infant or married woman, the mortgagee is not to be in a worse situation thereby; and the assignee cannot redeem *Page 73 
after his assignor is barred. The plaintiffs seek to redeem themselves, instead of the executors. But they have brought their suit for that purpose long after one by the executors themselves could (82) be entertained. Collusion between Colson and the executors is charged, as well as fraud and imposition by all of them on the plaintiff in obtaining a deed from her. If those charges had been sustained by proof, the Court might have been more ready to assist the plaintiff to redress against both. But these charges have no shadow of foundation, and the application in its only shape is a naked one for redemption by the legatee of a mortgage, fairly made by the executors, where the mortgagee has been in possession, and no notice taken of the mortgage for upwards of forty years. The time is full answer to the executors in such a case, and must be so also to the legatee, with or without the executors being before the court; and this is especially so where the executors never intended to transfer their title to the legatee, but in fair probability, at the least, otherwise made the legacy good to her. The bill must, therefore, be dismissed, with costs.
PER CURIAM. Bill dismissed.